DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-9 are pending and have been examined in this Office Action.  

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a lane coordinate of a road” in lines 10-11; however, it is indefinite what is meant by this limitation.  It is indefinite what a lane coordinate is, how it is related to the road, e.g., which point in the road is the coordinate associate with, etc.  
Claim 1 recites the limitation "a road" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim(s) 2-9 is(are) rejected because it(they) depend(s) on claim 1 and fail(s) to cure the deficiency(ies) above.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0185026 to Hightower et al. in view of U.S. Patent Application Publication 2019/0235510 to Hashimoto et al. 
As per claim 1, Hightower discloses a recommended lane determination device that recommends a lane on which a car runs (Hightower; At least paragraph(s) 19), the device comprising:
a location tuner configured to receive information (i) from a Global Navigation Satellite System to identify a current location of the car (Hightower; At least paragraph(s) 31);
Hightower discloses navigation software the generates driving directions from a current location to a destination, thus, it would be obvious that the orientation of the car is necessary, however, Hightower does not explicitly disclose and (ii) from a sensor to identify an orientation of the car;
However, the above features are taught by Applicant admitted prior art.  The specification, in at least paragraph(s) 2 and 3, states that it is known to use the current location and orientation in car navigation systems.  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the orientation of the vehicle in order to properly identify the location of the vehicle in order to provide navigation directions.  For example, the directions would be different if the vehicle were facing one way on a starting road versus the opposite direction.   
a route information receiver configured to receive route information from a car navigation system that describes a planned driving route on which the car is planned to run from the current location to a destination (Hightower; At least paragraph(s) 22);
a map data processor configured to receive map data from a high-definition map equipped on the car, wherein the map data describes a lane coordinate of a road including the planned driving route (Hightower; At least paragraph(s) 19-23); and
a lane processor configured to determine a recommended lane on which the car is recommended to run (Hightower; At least paragraph(s) 22 and 25), wherein the lane processor: 
receives (i) the current location of the car and the orientation of the car from the location tuner, (ii) the planned driving route from the route information receiver, and (iii) the lane coordinate of a road from the map data processor (Hightower; At least paragraph(s) 25 and 31),
outputs a plurality of recommended lanes (Hightower; At least paragraph(s) 33 and 35), 
assigns a priority to each of the plurality of recommended lanes, the priority of each of the plurality of recommended lanes representing how much the car is recommended to run on each of the plurality of recommended lanes (Hightower; At least paragraph(s) 6, 33, and 35), and 
outputs the priority of each of the plurality of lanes (Hightower; At least paragraph(s) 33 and 35).
Hightower discloses assigning a priority to each lane and outputting the recommended lanes and their priority to the driver of the vehicle, but does not explicitly disclose that the driver of the vehicle is an autonomous driving controller, i.e., to the autonomous driving controller, wherein the autonomous driving controller autonomously controls the car and selects between the plurality of recommended lanes, based on the priority of each of the plurality of recommended lanes, the lane on which the car runs.
However, the above features are taught by Hashimoto (Hashimoto; At least 2, 57, 71, and 103).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Hashimoto into the invention of Hightower with the motivation of simple substitution of one known element for another to obtain predictable results. It would be obvious to one in the art to output the recommended lanes with their priorities to the driver of the vehicle, whether human or autonomous controller, to ensure proper functioning and performance in navigating to the destination.  
As per claim 2, Hightower discloses wherein the lane processor configures the priority of each of the plurality of recommended lanes sequentially from farther lanes to closer lanes relative to the current location of the car (Hightower; At least paragraph(s) 45-50 and 63, and figure 6).
As per claim 3, Hightower discloses wherein the lane processor assigns a high priority to a lane that is directly connected to the destination of the planned driving route (Hightower; At least paragraph(s) 45-50 and 56), and
wherein the lane processor assigns the high priority to a lane that is passed through when tracing back a lane connection from the lane that is directly connected to the destination of the planned driving route to the current location of the car (Hightower; At least paragraph(s) 55 and 56).
As per claim 4, Hightower discloses wherein for a lane that is parallel to a lane assigned with the high priority and to which the car can move, the closer from the lane assigned with the high priority, the higher priority the lane processor assigns (Hightower; At least paragraph(s) 56 and 62).
As per claim 5, Hightower discloses wherein the lane processor acquires a first distance between a branch point where a branch lane is branched and the current location of the car (Hightower; At least paragraph(s) 58),
wherein the lane processor determines whether the car can reach the destination of the planned driving route even if the car moves to the branch lane at the branch point (Hightower; At least paragraph(s) 58 and 59), and
wherein the lane processor outputs, along with the plurality of recommended lanes and the priority of each of the plurality of recommended lanes, the first distance and a result of whether the car can reach the destination (Hightower; At least paragraph(s) 58 and 59).
As per claim 6, Hightower discloses wherein the lane processor receives, from the map data, a start point of a section where lane change is prohibited (Hightower; At least paragraph(s) 33, 36, and 37), and
wherein if the car cannot reach the destination of the planned driving route after the car reaches the start point, the lane processor assigns a lower priority to at least a portion of a lane that is located after the start point (Hightower; At least paragraph(s) 33, 36, and 37, and figure 2).
As per claim 7, Hightower discloses wherein the lane processor receives, from the map data, a second distance between a start point of a section where lane change is prohibited to the current location of the car (Hightower; At least paragraph(s) 53 and 57, and figure 2; legal restrictions are determined and outputted), and
wherein the lane processor outputs the second distance along with the plurality of recommended lanes and the priority of each of the plurality of recommended lanes (Hightower; At least paragraph(s) 53 and 57, and figure 2).
As per claim 8, Hightower discloses wherein if there is a reachable lane through which the car can reach the destination of the planned driving route other than a lane assigned with the high priority, the lane processor increases a priority of the reachable lane (Hightower; At least paragraph(s) 61).
As per claim 9, Hightower discloses wherein after assigning the priority each of the plurality of recommended lanes, the lane processor (i) counts a frequency of lane change necessary for the car to reach the destination of the planned driving route, and (ii) calculates a difficulty coefficient representing a difficulty of lane change, and wherein the lane processor readjusts the priority of each of the plurality of recommended lanes according to the frequency of lane change and the difficulty coefficient (Hightower; At least paragraph(s) 63).
Response to Arguments
Applicant’s arguments, see pages 6 and 7, filed 08/05/2022, with respect to drawing objections, 35 U.S.C. 101 rejection, and 35 U.S.C. 112(b) rejections, except for the “lane coordinate of a road” rejection under 35 U.S.C. 112(b), have been fully considered and are persuasive.  The above noted rejections have been withdrawn. 
Applicant's arguments, see page 7, filed 08/05/2022, with respect to the “lane coordinate of a road” rejection under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. There were no amendments or specific arguments related to this rejection.
Applicant's arguments, see pages 7-9 filed 08/05/2022, with respect to 35 U.S.C. 102 rejection that Hightower does not disclose a high-definition map have been fully considered but they are not persuasive.  As discussed in the rejection above, Hightower discloses a map in at least paragraph(s) 19-23.  
Applicant’s arguments, see pages 7-9 filed 08/05/2022, with respect to the 35 U.S.C. 102 rejection that Hightower does not disclose the remaining underlined limitations of claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David P. Merlino/Primary Examiner, Art Unit 3669